Citation Nr: 1513253	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial rating for post-traumatic stress disorder (PTSD) in excess of 10 percent disabling. 

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from November 1964 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011, rating decisions of the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD, effective March 14, 2011, with an initial rating of 10 percent and from a January 2012 rating decision in which the RO denied entitlement to a TDIU.  

The Veteran offered testimony at a videoconference hearing before the undersigned in February 2014.  A transcript is in the record.  

The Veteran's claim for an increased initial evaluation for his service connected PTSD comes to the Board as a single appeal.  As the Board will grant a 30 percent rating and then remand consideration of a rating higher than 30 percent for additional development, the appeal has been listed as two separate issues for the sake of convenience. 

The issues of entitlement to an evaluation higher than 30 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's PTSD has been productive of at least occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks for the entire period on appeal. 


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.149, Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In assigning an initial rating, the entire evidentiary record from the effective date of service connection to the present is of importance; and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 10 percent rating is assigned for mild or transient symptoms.  A 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.  

The treatment records show that the Veteran's symptoms include anxiety, panic attacks that occur weekly or less, and chronic sleep impairment.  He also has classic PTSD symptoms such as intrusive thoughts, avoidance behaviors, emotional numbing, and irritability.  

Furthermore, although the June 2011 VA examination assigned a GAF score of 68, the mental health professionals who treated the Veteran on a regular basis consistently assigned GAF scores in the mid to high 50s.  GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A GAF of 61-70 rating indicates "mild symptoms or some difficulty in social, occupational, or school functioning."  A score of 51-60 indicates moderate symptoms, or moderate difficulty in social, occupational or school functioning.  Ibid.

When taken as a whole, the Board finds that the Veteran's symptoms more nearly resemble those which result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This equates to a 30 percent evaluation for the entire period on appeal.  

The matter of entitlement to an evaluation in excess of 30 percent will be addressed in the remand section at the end of this decision.  


ORDER

Entitlement to an initial 30 percent evaluation for PTSD is granted, effective the date of service connection.  


REMAND

At the February 2014 hearing, the Veteran testified that PTSD symptoms had become worse since his most recent VA examination in June 2011.  A veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran also contends that PTSD makes him unemployable.  His claim for TDIU is inextricably intertwined with that of an increased rating for PTSD, and these claims must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  38 C.F.R. § 4.16 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his PTSD.  The examiner should acknowledge that the claims folder was reviewed.  All indicated tests and studies should be conducted.  

The examiner should opine whether it is as likely as not that the Veteran's PTSD has rendered him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience at any time since March 2011.  

2.  If the Veteran fails to meet the scheduler requirements for TDIU, but there is evidence of unemployability, the AOJ should refer the claim for TDIU to the Director, Compensation Services for adjudication under 38 C.F.R. § 4.16(b) (2014).  

3.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


